DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4-5, 7, 10-11, 13-14, and 16 are objected to because of the following informalities:  
Regarding claim 4, line 4, “the one or more processors, cause the vehicle to” should read “the one or more processors, further cause the vehicle to” 
Regarding claim 5, line 2, “the one or more processors, cause the vehicle to” should read “the one or more processors, further cause the vehicle to”
Regarding claim 7, line 2, “the one or more processors, cause the vehicle to” should read “the one or more processors, further cause the vehicle to” and in line 3, “a plurality of neural network” should read “a plurality of neural networks”
Regarding claim 10, line 3, “the vehicle transmit the raw data” should read “the vehicle transmits the raw data”
Regarding claim 11, lines 1 and 4, “the scene includes one of” should read “the scene includes one of:” 
Regarding claim 13, line 3, “the second controller is further configured to” should read “the second controller is configured to”
Regarding claim 14, line 3, “the first controller is configured to” should read “the first controller is further configured to”
Regarding claim 16, line 2 and 4-5, “plurality of neural network” should read “plurality of neural networks”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the recitation of “an updated prediction about the scene based on a combination of the first prediction and the second prediction” renders the claim unclear. It is unclear whether the recited “updated prediction” and “combination” is a new updated prediction and new combination or is the updated prediction and combination of claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-12, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moustafa et al. (U.S. Patent Application Publication No. 2022/0126864 A1; hereinafter Moustafa).
Regarding claim 1, Moustafa discloses:
A vehicle comprising: one or more sensors configured to obtain raw data related to a scene (vehicle 105 has array of sensors 225 to collect information relating to exterior of vehicle and surrounding environment, see at least [0184]); 
one or more processors (vehicle 105 has one or more processors 202, see at least [0173]); and 
machine readable instructions stored in one or more memory modules that, when executed by the one or more processors (memory elements 206 stores machine-executable instructions implementing modules of autonomous driving stack and machine learning models, see at least [0173]), cause the vehicle to: 
process the raw data with a first neural network stored in the one or more memory modules to obtain a first prediction about the scene (perception engine 238 performs object recognition from sensor data inputs using neural networks and other machine learning models 256, see at least [0177]); 
transmit the raw data to a computing device external to the vehicle (V2V communication allows vehicle A to share sensor data with vehicle B, see at least [0276]); 
receive a second prediction about the scene from the computing device in response to transmitting the raw data to the computing device (data such as location and movement pattern or plan for another vehicle or object can be sent to the autonomous vehicle based on a request/response for data, see at least [0885]); and 
determine an updated prediction about the scene based on a combination of the first prediction and the second prediction (the autonomous vehicle can adjust its own path planning based on the received data related to another vehicle, see at least [0276] and [0887]).
Regarding claim 2, Moustafa discloses the elements above and further discloses:
the second prediction about the scene is obtained based on the raw data and a second neural network stored in the computing device (vehicle A shares sensor data with vehicle B and vehicle B uses its own machine learning capabilities to plan a maneuver, see at least [0276]-[0279]; can also be done by RSU, see at least [0294]); and 
the second neural network is different from the first neural network (vehicle B uses its own machine learning capabilities to plan a maneuver, see at least [0279]).
Regarding claim 3, Moustafa discloses the elements above and further discloses:
the first prediction and the second prediction are prediction vectors (machine learning is used to predict the action and maneuvers of other vehicles, see at least [0279]) *Examiner sets forth predicted action or maneuver is a prediction vector
averaging the prediction vector of the first prediction and the prediction vector of the second prediction (sensor data captured from one or more autonomous vehicles, see at least [0788]; fusion algorithm takes data from various sensors and fuse the data together to predict object position, see at least [0790]; fusion policy could be weighted average of the data from two or more sensors, see at least [0793])
Regarding claim 4, Moustafa discloses the elements above and further discloses:
the second prediction about the scene is obtained based on the raw data and a second neural network stored in the computing device (vehicle A shares sensor data with vehicle B and vehicle B uses its own machine learning capabilities to plan a maneuver, see at least [0276]-[0279]; can also be done by RSU, see at least [0294]), and 
wherein the machine readable instructions stored in one or more memory modules, when executed by the one or more processors, cause the vehicle to: obtain ground truth information about the scene (algorithm takes ground truth context info and sensor data as input, see at least [0790]); and 2722562-5885 / 2020-239 
update one or more parameters of the first neural network based on a comparison of the ground truth information, the first prediction and the second prediction (machine learning algorithm analyzes sensor data captured from sensors of one or more autonomous vehicles and ground truth data to train and optimize the algorithm to track an object, see at least [0787], [0788], and [0790]).
Regarding claim 7, Moustafa discloses the elements above and further discloses:
choose the first neural network among a plurality of neural network (using one or more corresponding machine learning models based on data collection module, see at least [0175] and [0783]); and 
broadcast information about the first neural network (Generalized Data Input (GDI) may be shared as a broadcast to other autonomous vehicles, see at least [0742]).
Regarding claim 8, Moustafa discloses the elements above and further discloses:
the computing device is a second vehicle following the vehicle (vehicle 14105 is trailing vehicle 14110, see at least [0881] and Figs. 141 and 143) , and the vehicle and the second vehicle constitute a vehicle platoon (platoon or fleets to make use of cooperative sensing, see at least [0880]).
Regarding claim 9, Moustafa discloses the elements above and further discloses:
the computing device is a second vehicle within a predetermined distance of the vehicle (vehicle A detects presence of vehicle B in or entering same section of the roadway, see at least [0276]); and 
the vehicle transmits the raw data to the second vehicle via vehicle-to-vehicle communication (vehicles utilize V2V to share sensor data and behavioral models with each other, see at least [0276]).
Regarding claim 10, Moustafa discloses the elements above and further discloses:
the computing device is an edge server within a predetermined distance of the vehicle (connected vehicle may communicate with edge systems local to a particular segment of roadway, see at least [0169]); and 
the vehicle transmit the raw data to the edge server via vehicle-to-everything communication (data is reported from other vehicles to the edge system, see at least [0169]).
Regarding claim 11, Moustafa discloses the elements above and further discloses:
the first prediction about the scene includes one of detections of one or more objects in the scene, predicted classifications about one or more objects in the scene, or segmentation of the scene (perception engine 238 may perform object recognition from sensor data inputs using deep learning such as neural networks, see at least [0177]), and the second prediction about the scene includes one of detections of one or more objects in the scene, predicted classifications about one or more objects in the scene, or segmentation of the scene (vehicle B shares data describing environment and obstacles to vehicle A, see at least [0278]; other vehicles near the ego vehicle have their own logics and are also capable of sending GDI to the ego vehicle, see at least [0740], [0743]).
Regarding claim 12, Moustafa discloses:
A vehicle platoon system (platoon or fleets to make use of the cooperative sensing, see at least [0880])
a lead vehicle comprising (“vehicle 14105 is trailing vehicle 14110” see at least [0881] and Figs. 141 and 143): one or more sensors configured to obtain raw data related to a scene (vehicle 105 has array of sensors 225 to collect information relating to exterior of vehicle and surrounding environment, see at least [0184]); 
a first controller configured to process the raw data with a first neural network to obtain a first prediction about the scene (perception engine 238 performs object recognition from sensor data inputs using neural networks and other machine learning models 256, see at least [0177]); and 
a following vehicle comprising (vehicle 14105 is trailing vehicle 14110, see at least [0881] and Figs. 141 and 143): a second controller configured to (vehicles 105, 110, 115, 1tc. Are provided with in-vehicle computing, see at least [0166]): 
process the raw data received from the lead vehicle with a second neural network to obtain a second prediction about the scene (vehicle A shares sensor data with vehicle B and vehicle B uses its own machine learning capabilities to plan a maneuver, see at least [0276]-[0279]), wherein 
the first controller is configured to: transmit the raw data to the following vehicle (V2V communication allows vehicle A to share sensor data with vehicle B, see at least [0276]); 
receive the second prediction about the scene from the following vehicle in response to transmitting the raw data to the following vehicle (data such as location and movement pattern or plan for another vehicle or object can be sent to the autonomous vehicle based on a request/response for data, see at least [0885]); and 
determine an updated prediction about the scene based on a combination of the first prediction and the second prediction (the autonomous vehicle can adjust its own path planning based on the received data related to another vehicle, see at least [0276] and [0887]).
Regarding claim 15, Moustafa discloses the elements above and further discloses:
the lead vehicle obtains ground truth information about the scene (algorithm takes ground truth context info and sensor data as input, see at least [0790]); and 
updates one or more parameters of the first neural network based on a comparison of the ground truth information, the first prediction and the second prediction (machine learning algorithm analyzes sensor data captured from sensors of one or more autonomous vehicles and ground truth data to train and optimize the algorithm to track an object, see at least [0787], [0788], and [0790]).
Regarding claim 16, Moustafa discloses the elements above and further discloses:
the lead vehicle chooses the first neural network among a plurality of neural network (using one or more corresponding machine learning models based on data collection module, see at least [0175] and [0783]), and broadcast information about the first neural network to the following vehicle (Generalized Data Input (GDI) may be shared as a broadcast to other autonomous vehicles, see at least [0742]); and 
the following vehicle chooses the second neural network among the plurality of neural network in response to receiving the information about the first neural network (vehicle B uses its own machine learning capabilities to plan a maneuver, see at least [0276]-[0279]).
Regarding claim 17, Moustafa discloses the elements above and further discloses:
the second neural network is different from the first neural network (vehicle B uses its own machine learning capabilities to plan a maneuver, see at least [0279]).
Regarding claim 18, Moustafa discloses:
A method comprising: obtaining raw data related to a scene using one or more sensors of a lead vehicle (vehicle 105 has array of sensors 225 to collect information relating to exterior of vehicle and surrounding environment, see at least [0184]); 
processing the raw data with a first neural network stored in the lead vehicle to obtain a first prediction about the scene (perception engine 238 performs object recognition from sensor data inputs using neural networks and other machine learning models 256, see at least [0177]); 
transmitting the raw data to a following vehicle (V2V communication allows vehicle A to share sensor data with vehicle B, see at least [0276]); 
receiving a second prediction about the scene from the following vehicle in response to transmitting the raw data to the following vehicle (data such as location and movement pattern or plan for another vehicle or object can be sent to the autonomous vehicle based on a request/response for data, see at least [0885]); and 
determining an updated prediction about the scene based on a combination of the first prediction and the second prediction (the autonomous vehicle can adjust its own path planning based on the received data related to another vehicle, see at least [0276] and [0887]).
Regarding claim 19, Moustafa discloses the elements above and further discloses:
the first prediction and the second prediction are prediction vectors (machine learning is used to predict the action and maneuvers of other vehicles, see at least [0279]) *Examiner sets forth predicted action or maneuver is a prediction vector; and 
wherein determining an updated prediction about the scene based on a combination of the first prediction and the second prediction comprises determining the updated prediction about the scene by averaging the prediction vector of the first prediction and the prediction vector of the second prediction (sensor data captured from one or more autonomous vehicles, see at least [0788]; fusion algorithm takes data from various sensors and fuse the data together to predict object position, see at least [0790]; fusion policy could be weighted average of the data from two or more sensors, see at least [0793]).
Regarding claim 20, Moustafa discloses the elements above and further discloses:
obtaining ground truth information about the scene (algorithm takes ground truth context info and sensor data as input, see at least [0790]); and 
updating one or more parameters of the first neural network based on a comparison of the ground truth information, the first prediction and the second prediction (machine learning algorithm analyzes sensor data captured from sensors of one or more autonomous vehicles and ground truth data to train and optimize the algorithm to track an object, see at least [0787], [0788], and [0790]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moustafa in view of Hu (U.S. Patent Application Publication No. 2019/0236955 A1).
Regarding claim 5, Moustafa discloses the elements above and further discloses:
the machine readable instructions stored in one or more memory modules (“one or more memory elements (e.g., 206) may be provided to store machine-executable instructions implementing all or a portion of any one of the modules or sub-modules of an autonomous driving stack implemented on the vehicle” see at least [0173]), when executed by the one or more processors, cause the vehicle to: 
minimizing error between predicted position and ground truth by optimizing fusion weights for a given context, see at least [0790]
Moustafa does not explicitly disclose:
in response to determining that the second prediction matches with the ground truth information and the first prediction does not match with the ground truth information, update the one or more parameters of the first neural network based on parameters of the second neural network.
However, Hu teaches:
in response to determining that the second prediction matches with the ground truth information and the first prediction does not match with the ground truth information, update the one or more parameters of the first neural network based on parameters of the second neural network (remote computer system distributes perception data between autonomous vehicles to enable higher-confidence perception of environment, see at least [0017]; autonomous vehicle recognizes insufficient confidence and data of environment and requests supplemental data to increase confidence, see at least [0043]; other vehicle can supply autonomous vehicle with the classification of object, see at least [0071])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detection, sensor fusion, and optimizing weights for a machine learning algorithm disclosed by Moustafa by adding the use of supplemental data taught by Hu. One of ordinary skill in the art would have been motivated to make this modification in order to “achieve greater sensor redundancy; achieve more complete perceptions of their local scenes (e.g., locations, types, and trajectories of objects nearby); perceive oncoming vehicles and upcoming obstacles at further distances; and execute more informed—and even preemptive—navigational actions with greater confidence in less time” (see [0009]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moustafa.
Regarding claim 6, Moustafa discloses the elements above but does not explicitly disclose:
Predetermined distance
However, Moustafa teaches:
the ground truth information is obtained by capturing an image of the scene when the vehicle is within a predetermined distance from an object in the scene (vehicle A may detect an obstacle 2105 impacting a section of a roadway, see at least [0276] and Fig. 21) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that although Moustafa does not explicitly disclose a “predetermined distance,” the sensors detect an object within the vicinity of a vehicle. Further, it would be known that sensors or cameras have a maximum range wherein an object can be detected. Therefore, the detection of an object in the vicinity of the vehicle would read on the “predetermined distance.”
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa in view of Kelkar et al. (U.S. Patent Application Publication No. 2020/0133307 A1; hereinafter Kelkar).
Regarding claim 13, Moustafa discloses the elements above and further discloses:
the lead vehicle and the following vehicle constitute a vehicle platoon (platoon or fleets to make use of cooperative sensing, see at least [0880])
sensor data captured from one or more autonomous vehicles, see at least [0788]; fusion algorithm takes data from various sensors and fuse the data together to predict object position, see at least [0790]
Moustafa does not disclose:
instruct the following vehicle to opt out of the vehicle platoon
However, Kelkar teaches:
the second controller is configured to: compare the first prediction and the second prediction (sensor data of principal vehicle and subordinate vehicle is combined, see at least [0243], [0266], and Fig. 2) *Examiner sets forth, comparison of the data from both sensors is required to create a combined sensor data ; and 
instruct the following vehicle to opt out of the vehicle platoon based on the comparison of the first prediction and the second prediction (combined sensor data is used to identify an object and based on the type of obstacle, the swarm or shared autonomy ends, see at least [0257]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fused sensor data disclosed by Moustafa by adding the shared autonomy and ending of shared autonomy taught by Kelkar. One of ordinary skill in the art would have been motivated to make this modification in order to allow safe control when shared autonomy could be dangerous or restricted (see [0258]).
Regarding claim 14, Moustafa discloses the elements above and further discloses:
the lead vehicle and the following vehicle constitute a vehicle platoon (platoon or fleets to make use of cooperative sensing, see at least [0880])
Moustafa does not disclose: 
instruct the lead vehicle to opt out of the vehicle platoon
However, Kelkar teaches:
the first controller is configured to: compare the first prediction and the second prediction (sensor data of principal vehicle and subordinate vehicle is combined, see at least [0243], [0266], and Fig. 2) *Examiner sets forth, comparison of the data from both sensors is required to create a combined sensor data; and
instruct the lead vehicle to opt out of the vehicle platoon based on the comparison of the first prediction and the second prediction (combined sensor data is used to identify an object and based on the type of obstacle, the swarm or shared autonomy ends, see at least [0255] and [0257]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fused sensor data disclosed by Moustafa by adding the shared autonomy and ending of shared autonomy taught by Kelkar. One of ordinary skill in the art would have been motivated to make this modification in order to allow safe control when shared autonomy could be dangerous or restricted (see [0258]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (U.S. Patent Application Publication No. 2020/0012295) teaches sharing position and information data between vehicles in a platoon to synchronize and adjust a trajectory or maneuver.
Pattan et al. (U.S. Patent Application Publication No. 2019/0349719 A1) teaches a platoon creation and splitting a platoon based on a destination that requires a different path for platoon members. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662